DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 08/24/2022. Claims 1-20 are presently pending and are presented for examination. Claims 1, 8, 9, 10, 17, 18, and 19 have been amended.  
Reply to Remarks
Applicant’s arguments, see Pages 7-13 of the Applicant's Remarks, filed 08/24/2022, with respect to the rejection(s) of claim(s) 1-20, under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Balogh does not disclose “in response to a determination that the primary communication system communicated the first vehicle speed signal, generate one or more assist torque values based on the first vehicle speed of the vehicle [...] generate the one or more assist torque values based on the second vehicle speed of the vehicle [...] provide steering assist to a steering mechanism of the vehicle based on the one or more assist torque values”. Examiner respectfully disagrees.
The claim limitations require that there be completely redundant steering assistance systems the receive speed information and output power steering commands and force when a primary system fails. The applied Balogh reference illustrates this redundant system in paragraph 42 where is states that “generate one or more assist torque values based on the first vehicle speed of the vehicle…the primary and secondary computing units 133 , 143 are each connected to a separate motor vehicle bus 137 , 147 , via which the computing units receive 133443 data signal…such as the vehicle speed v sent via the respective motor vehicle bus 137 , 147…A primary motor 91 is energized with the primary motor currents…resulting in a common torque for assisting the steering movement of the driver”. Therefore, Balogh does teach a fully redundant steering mechanism that utilizes a first or second vehicle speed signal to generate assist torques. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. § 102(a)(2) as being unpatentable over Balogh et al., US-20210206427-A1, hereinafter referred to as Balogh.
As per claim 10
Balogh discloses [a] method for providing steering assist for a vehicle, the method comprising (This object will be achieved by a method of providing steering assistance for an electromechanical steering system of a motor vehicle having the features of claim 1 and an electromechanical steering system for a motor vehicle which can perform the aforementioned method – Balogh ¶7): determining whether a primary communication system of the vehicle communicated a first vehicle speed signal, the first vehicle speed signal indicating a first vehicle speed of the vehicle (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to a determination that the primary communication system communicated the first vehicle speed signal generate one or more assist torque values based on the first vehicle speed of the vehicle (generate one or more assist torque values based on the first vehicle speed of the vehicle…the primary and secondary computing units 133 , 143 are each connected to a separate motor vehicle bus 137 , 147 , via which the computing units receive 133443 data signal…such as the vehicle speed v sent via the respective motor vehicle bus 137 , 147…A primary motor 91 is energized with the primary motor currents…resulting in a common torque for assisting the steering movement of the driver – Balogh ¶42 and ¶49 and Fig 2); in response to a determination that the primary communication system did not communicate the first vehicle speed signal, detecting a fault in the primary communication system (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to detecting the fault in the primary communication system, determining whether a secondary communication system communicated a second vehicle speed signal, the second vehicle speed signal indicating a second vehicle speed of the vehicle (The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2 (the second control path communicates messages relating to vehicle control, including those based on the vehicle’s speed, when a failure in the primary communication path is detected)); in response to a determination that the secondary communication system communicated the second vehicle speed signal, generate one or more assist torque values based on the first vehicle speed of the vehicle, providing steering assist to a steering mechanism of the vehicle based on the one or more assist torque values (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Balogh et al., US-20210206427-A1, Iwamoto et al., US-20130066523-A1, hereinafter referred to as Balogh, and Iwamoto. 
As per claim 1
Balogh discloses [a] system for providing steering assist for a vehicle, the system comprising (This object will be achieved by a method of providing steering assistance for an electromechanical steering system of a motor vehicle having the features of claim 1 and an electromechanical steering system for a motor vehicle which can perform the aforementioned method – Balogh ¶7): a processor (The primary and secondary computing units 133,143 receive the torque 111 introduced by the driver into the steering wheel and measured by the torque sensor unit 11– Balogh ¶42); when executed by the processor, cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2): determine whether a primary communication system of the vehicle communicated a first vehicle speed signal, the first vehicle speed signal indicating a first vehicle speed of the vehicle (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to a determination that the primary communication system communicated the first vehicle speed signal generate one or more assist torque values based on the first vehicle speed of the vehicle (generate one or more assist torque values based on the first vehicle speed of the vehicle…the primary and secondary computing units 133 , 143 are each connected to a separate motor vehicle bus 137 , 147 , via which the computing units receive 133443 data signal…such as the vehicle speed v sent via the respective motor vehicle bus 137 , 147…A primary motor 91 is energized with the primary motor currents…resulting in a common torque for assisting the steering movement of the driver – Balogh ¶42 and ¶49 and Fig 2); in response to a determination that the primary communication system did not communicate the first vehicle speed signal, detect a fault in the primary communication system (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to detecting the fault in the primary communication system, determine whether a secondary communication system communicated a second vehicle speed signal, the second vehicle speed signal indicating a second vehicle speed of the vehicle (The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2 (the second control path communicates messages relating to vehicle control, including those based on the vehicle’s speed, when a failure in the primary communication path is detected)); and in response to a determination that the secondary communication system communicated the second vehicle speed signal, generate the one or more assist torque values based on the second vehicle speed of the vehicle (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2); provide steering assist to a steering mechanism of the vehicle based on the one or more assist torque values (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2).
Balogh does not disclose and a memory that includes instructions that.
However, Iwamoto teaches and a memory that includes instructions that (Moreover, the EPS-ECU 5 includes a main microcomputer 503 operated as a main control unit, in which a program is loaded so as to control an electric power steering - Iwamoto ¶48).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system, with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost. 
As per claim 3
Balogh does not disclose wherein the secondary communication system includes an electronic power steering wireless network. 
However, Jeannin teaches wherein the secondary communication system includes an electronic power steering wireless network (the second processing module is ready to assume primary control of the at least most automated vehicle tasks, functions and/or operations, The plurality of automated vehicle tasks, functions and/or operations can include monitoring, controlling and/or operating a plurality of the following…power steering, The first and second processing modules can be in wireless communication with one another, such that a state of the second processing module is maintained substantially in synchronicity with a state of the first processing module to a enable a stateful failover from the first processing module to the second processing module – Jeannin ¶14, ¶18 and ¶22).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can communicate wirelessly and can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can communicate wirelessly and can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed and avoid the additional weight of additional wiring. 
As per claim 19
Balogh discloses [a]n apparatus for providing steering assist for a vehicle, the apparatus comprising (This object will be achieved by a method of providing steering assistance for an electromechanical steering system of a motor vehicle having the features of claim 1 and an electromechanical steering system for a motor vehicle which can perform the aforementioned method – Balogh ¶7): a processor (The primary and secondary computing units 133,143 receive the torque 111 introduced by the driver into the steering wheel and measured by the torque sensor unit 11– Balogh ¶42); when executed by the processor, cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2): determine whether a first communication system of the vehicle communicated a first vehicle speed signal, the first vehicle speed signal indicating a first vehicle speed of the vehicle (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to a determination that the primary communication system communicated the first vehicle speed signal generate one or more assist torque values based on the first vehicle speed of the vehicle (generate one or more assist torque values based on the first vehicle speed of the vehicle…the primary and secondary computing units 133 , 143 are each connected to a separate motor vehicle bus 137 , 147 , via which the computing units receive 133443 data signal…such as the vehicle speed v sent via the respective motor vehicle bus 137 , 147…A primary motor 91 is energized with the primary motor currents…resulting in a common torque for assisting the steering movement of the driver – Balogh ¶42 and ¶49 and Fig 2); in response to a determination that the first communication system did not communicate the first vehicle speed signal, detect a fault in the first communication system (in a faulty state of one of the control paths, the faulty control path stops communication with the fault-free computing unit via the signal line, each control path can detect its own malfunction or fault condition and switch off the assistance by the associated motor or winding. – Balogh ¶21 and ¶43 and Fig 2); in response to detecting the fault in the first communication system, determine whether a second communication system communicated a second vehicle speed signal, the second vehicle speed signal indicating a second vehicle speed (The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2 (the second control path communicates messages relating to vehicle control, including those based on the vehicle’s speed, when a failure in the primary communication path is detected)); in response to a determination that the second communication system did not communicate the second vehicle speed signal, identify at least one default vehicle speed; generate one or more assist torque values based on the default vehicle speed of the vehicle; and, provide steering assist to a steering mechanism of the vehicle based on the one or more assist torque values (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2).
Balogh does not disclose and a memory that includes instructions that.
However, Iwamoto teaches and a memory that includes instructions that (Moreover, the EPS-ECU 5 includes a main microcomputer 503 operated as a main control unit, in which a program is loaded so as to control an electric power steering - Iwamoto ¶48).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost. 
Claims 2, 4, 5, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, in view of Iwamoto, as per claims 1, and 19, and further in view of Sato, US-20220111889-A1, hereinafter referred to as Balogh, Iwamoto, and Sato. 
As per claim 2
Balogh does not disclose wherein the primary communication system includes an electronic power steering controller area network bus.
However, Sato teaches wherein the primary communication system includes an electronic power steering controller area network bus (First microprocessor 101A also includes a first CAN communication unit 118A serving as an interface for vehicle network connection, which is connectable to an in-vehicle network 119, and second microprocessor 101B also includes a second CAN communication unit 118B serving as an interface for vehicle network connection, which is connectable to in-vehicle network 119 – Sato ¶54 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Sato teaches a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs, as taught by Sato, to lower the cost of the redundant system. 
 As per claim 4
Balogh further discloses wherein the primary communication system receives a signal indicative of the first vehicle speed (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137 – Balogh ¶42 and Fig 2).
Balogh does not disclose from a vehicle controller area network bus.
However, Sato teaches from a vehicle controller area network bus (First microprocessor 101A also includes a first CAN communication unit 118A serving as an interface for vehicle network connection, which is connectable to an in-vehicle network 119, and second microprocessor 101B also includes a second CAN communication unit 118B serving as an interface for vehicle network connection, which is connectable to in-vehicle network 119 – Sato ¶54 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Sato teaches a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs, as taught by Sato, to lower the cost of the redundant system. 
As per claim 5
Balogh further discloses wherein the primary communication system (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137 – Balogh ¶42 and Fig 2).
Balogh does not disclose generates the first vehicle speed signal based on the vehicle speed.
However, Iwamoto teaches generates the first vehicle speed signal based on the vehicle speed (a first car-speed-signal-processing unit that generates a first car-speed signal in accordance with a car-speed signal inputted from a car-speed sensor - Iwamoto ¶48).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost.  
As per claim 20
Balogh does not disclose wherein the primary communication system includes an electronic power steering controller area network bus.
However, Sato teaches wherein the primary communication system includes an electronic power steering controller area network bus (First microprocessor 101A also includes a first CAN communication unit 118A serving as an interface for vehicle network connection, which is connectable to an in-vehicle network 119, and second microprocessor 101B also includes a second CAN communication unit 118B serving as an interface for vehicle network connection, which is connectable to in-vehicle network 119 – Sato ¶54 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Sato teaches a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs, as taught by Sato, to lower the cost of the redundant system. 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, in view of Iwamoto, as per claim 1, and further in view of Chen US-9607449-B1, hereinafter referred to as Balogh, Iwamoto, and Chen. 
As per claim 6
Balogh does not disclose wherein the secondary communication system receives a signal indicative of the second vehicle speed from an infotainment system of the vehicle, and wherein the secondary communication system generates the second vehicle speed signal based on the second vehicle speed.
However, Chen teaches wherein the secondary communication system receives a signal indicative of the second vehicle speed from an infotainment system of the vehicle (a first mobile communications device of the plurality of mobile communications devices connected to the second network interface through a second communication channel, a first mobile communications device of the plurality of mobile communications devices connected to the vehicle telematics system through a second communication channel, User interface 24 is configured to receive inputs from a driver of vehicle 10 including a desired vehicle speed, Communications module 42 may include any combination of hardware, software and/or other components that enable wireless voice and/or data communication between system 18 and systems external to vehicle 10 or internal to vehicle 10 such as telematics system 20 – Chen Column 2 Lines 9-13, Column 2 Lines 35-37, Column 4 Lines 27-29, and Column 6 Lines 10-14 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Chen teaches a vehicle telematics system where wireless personal devices and infotainment interfaces can connect to a vehicle system that comprises redundant communication channels. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a vehicle telematics system where wireless personal devices and infotainment interfaces can connect to a vehicle system that comprises redundant communication channels, as taught by Chen, so that a user can incrementally adjust the vehicle’s speed. 
However, Iwamoto teaches and wherein the secondary communication system generates the second vehicle speed signal based on the second vehicle speed (a second car-speed-signal-processing unit that generates a second car-speed signal, which is substantially equivalent to the first car-speed signal, in accordance with the car-speed signal, a target-current-determination unit that determines a target current of the motor in accordance with at least the detected steering torque and the first car-speed-signal, - Iwamoto ¶13).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost. 
Claims 7 and 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, in view of Iwamoto, as per claim 1 and 8, respectively and further in view of Jeannin, et al., US-20170203784-A1, hereinafter referred to as Jeannin. 
As per claim 7
Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2), provide steering assist to the steering mechanism of the vehicle by, controlling an electronic power steering motor based on the second vehicle speed (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings – Balogh ¶42 and Fig 2).
Balogh does not disclose selectively, selectively.
However, Jeannin teaches selectively, selectively (Advantageously, the steering assistance level is kept below the saturation value when the vehicle speed is below a speed threshold. The steering assistance level remains below a determined saturation value during the automatic engine-stopping phase until the vehicle reaches a speed threshold so as not to trouble the driver. – Jeannin ¶33).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed. 
As per claim 9
Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2).
Balogh does not disclose selectively, provide steering assist to the steering mechanism of the vehicle based on the one or more assist torque value generated based on the one or more assist torque value generated based on the default vehicle speed.
However, Jeannin teaches selectively (Advantageously, the steering assistance level is kept below the saturation value when the vehicle speed is below a speed threshold. The steering assistance level remains below a determined saturation value during the automatic engine-stopping phase until the vehicle reaches a speed threshold so as not to trouble the driver. – Jeannin ¶33).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed. 
However, Itamoto teaches provide steering assist to the steering mechanism of the vehicle based on the one or more assist torque value generated based on the default vehicle speed (after there remains only one output element in which failure is not detected, when continuously applying an assist force to the steering system by using a sensor signal that is output by the residual output element, the assist force applied is fixed to a value corresponding to a high vehicle-speed equivalent value… a change in the assist torque is minimized – Itamoto ¶23 and ¶24).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Itamoto teaches a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected, as taught by Itamoto, to maintain steady control of lateral movement in the event of a signal loss. 
Claims 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, in view of Iwamoto, as per claim 1, and further in view of Itamoto et al., US-20130253773-A1, hereinafter referred to as Itamoto.
As per claim 8
Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2), in response to a determination that the secondary communication system did not communicate the second vehicle speed signal (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2). 
Balogh does not disclose identify at least one default vehicle speed and generate the one or more assist torque values based on the default vehicle speed. 
However, Itamoto teaches identify at least one default vehicle speed (electric power steering device…When only one of the output elements remains in which failure is not detected by the abnormality detecting means, the control means preferably fixes the vehicle speed to a high vehicle-speed equivalent value, which is stored in advance, but not to a vehicle speed detected by the vehicle speed sensor – Itamoto ¶23), and generate the one or more assist torque values based on the default vehicle speed (after there remains only one output element in which failure is not detected, when continuously applying an assist force to the steering system by using a sensor signal that is output by the residual output element, the assist force applied is fixed to a value corresponding to a high vehicle-speed equivalent value… a change in the assist torque is minimized – Itamoto ¶23 and ¶24).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Itamoto teaches a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected, as taught by Itamoto, to maintain steady control of lateral movement in the event of a signal loss. 
Claims 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, as per claims 10, and further in view of Sato, US-20220111889-A1, hereinafter referred to as Balogh, and Sato.
As per claim 11
Balogh discloses [t]he system of claim 10, and Balogh does not disclose wherein the primary communication system includes an electronic power steering controller area network bus.
However, Sato teaches wherein the primary communication system includes an electronic power steering controller area network bus (First microprocessor 101A also includes a first CAN communication unit 118A serving as an interface for vehicle network connection, which is connectable to an in-vehicle network 119, and second microprocessor 101B also includes a second CAN communication unit 118B serving as an interface for vehicle network connection, which is connectable to in-vehicle network 119 – Sato ¶54 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Sato teaches a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs, as taught by Sato, to lower the cost of the redundant system. 
As per claim 13
Balogh discloses [t]he system of claim 10, and Balogh further discloses wherein the primary communication system receives a signal indicative of the first vehicle speed (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137 – Balogh ¶42 and Fig 2).
Balogh does not disclose from a vehicle controller area network bus.
However, Sato teaches from a vehicle controller area network bus (First microprocessor 101A also includes a first CAN communication unit 118A serving as an interface for vehicle network connection, which is connectable to an in-vehicle network 119, and second microprocessor 101B also includes a second CAN communication unit 118B serving as an interface for vehicle network connection, which is connectable to in-vehicle network 119 – Sato ¶54 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Sato teaches a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a system with redundancies for controlling vehicle assistance force that utilizes two pathways that communicate via CANs, as taught by Sato, to lower the cost of the redundant system. 
Claims 12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, as per claim 10, and further in view of Jeannin.
As per claim 12
Balogh discloses [t]he system of claim 10, and Balogh does not disclose wherein the secondary communication system includes an electronic power steering wireless network. 
However, Jeannin teaches wherein the secondary communication system includes an electronic power steering wireless network (the second processing module is ready to assume primary control of the at least most automated vehicle tasks, functions and/or operations, The plurality of automated vehicle tasks, functions and/or operations can include monitoring, controlling and/or operating a plurality of the following…power steering, The first and second processing modules can be in wireless communication with one another, such that a state of the second processing module is maintained substantially in synchronicity with a state of the first processing module to a enable a stateful failover from the first processing module to the second processing module – Jeannin ¶14, ¶18 and ¶22).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can communicate wirelessly and can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can communicate wirelessly and can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed and avoid the additional weight of additional wiring. 
As per claim 16
Balogh, discloses [t]he system of claim 10, and Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2), provide steering assist to the steering mechanism of the vehicle by, controlling an electronic power steering motor based on the second vehicle speed (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings – Balogh ¶42 and Fig 2).
Balogh does not disclose selectively, selectively.
However, Jeannin teaches selectively, selectively (Advantageously, the steering assistance level is kept below the saturation value when the vehicle speed is below a speed threshold. The steering assistance level remains below a determined saturation value during the automatic engine-stopping phase until the vehicle reaches a speed threshold so as not to trouble the driver. – Jeannin ¶33).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, and Sato, as per claim 13, and further in view of Iwamoto, hereinafter referred to as Balogh, Iwamoto, and Sato.
As per claim 14
Balogh, in view of Sato, discloses [t]he system of claim 13, and Balogh further discloses wherein the primary communication system (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137 – Balogh ¶42 and Fig 2).
Balogh does not disclose generates the first vehicle speed signal based on the vehicle speed.
However, Iwamoto teaches generates the first vehicle speed signal based on the vehicle speed (a first car-speed-signal-processing unit that generates a first car-speed signal in accordance with a car-speed signal inputted from a car-speed sensor - Iwamoto ¶48).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, as per claim 10, and further in view of Chen US-9607449-B1, hereinafter referred to as Balogh, and Chen.
As per claim 15
Balogh discloses [t]he system of claim 10, and Balogh does not disclose wherein the secondary communication system receives a signal indicative of the second vehicle speed from an infotainment system of the vehicle, and wherein the secondary communication system generates the second vehicle speed signal based on the second vehicle speed.
However, Chen teaches wherein the secondary communication system receives a signal indicative of the second vehicle speed from an infotainment system of the vehicle (a first mobile communications device of the plurality of mobile communications devices connected to the second network interface through a second communication channel, a first mobile communications device of the plurality of mobile communications devices connected to the vehicle telematics system through a second communication channel, User interface 24 is configured to receive inputs from a driver of vehicle 10 including a desired vehicle speed, Communications module 42 may include any combination of hardware, software and/or other components that enable wireless voice and/or data communication between system 18 and systems external to vehicle 10 or internal to vehicle 10 such as telematics system 20 – Chen Column 2 Lines 9-13, Column 2 Lines 35-37, Column 4 Lines 27-29, and Column 6 Lines 10-14 and Fig. 1).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Chen teaches a vehicle telematics system where wireless personal devices and infotainment interfaces can connect to a vehicle system that comprises redundant communication channels. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a vehicle telematics system where wireless personal devices and infotainment interfaces can connect to a vehicle system that comprises redundant communication channels, as taught by Chen, so that a user can incrementally adjust the vehicle’s speed. 
However, Iwamoto teaches and wherein the secondary communication system generates the second vehicle speed signal based on the second vehicle speed (a second car-speed-signal-processing unit that generates a second car-speed signal, which is substantially equivalent to the first car-speed signal, in accordance with the car-speed signal, a target-current-determination unit that determines a target current of the motor in accordance with at least the detected steering torque and the first car-speed-signal, - Iwamoto ¶13).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Iwamoto teaches an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by an electric powered steering system with redundant components and signal pathways whose processor stores a computer program used to determine how best to control an electric powered steering system, as taught by Iwamoto, so that there is no need for a wireless connection with an external server for command instructions, thus simplifying construction and reducing cost. 
Claims 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh, as per claim 10, and further in view of Itamoto et al., US-20130253773-A1, hereinafter referred to as Balogh, and Itamoto.
As per claim 17
Balogh discloses [t]he system of claim 10, and Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2), in response to a determination that the secondary communication system did not communicate the second vehicle speed signal and generate the one or more assist torque values based on the default vehicle speed (The primary computing unit 133 calculates both target motor torques on the basis of the torque 111 introduced by the driver into the steering wheel and other input variables, such as the vehicle speed v sent via the respective motor vehicle bus 137,147 and measurement signals from the electric motor, such as the instantaneous rotor position measured by means of the rotor position sensor 134,144 and/or measured current values in the phase windings, If there is a failure of the primary control path 130, similarly the steering assistance by the primary motor 91 or the primary winding group is switched off. The secondary computing unit 143 takes on the calculation of the secondary motor target torque based on the torque 111 introduced by the driver into the steering wheel and further input variables and the secondary motor 92 or the secondary winding group is controlled accordingly by means of the secondary control path 140. For this purpose, a steering algorithm is started in the secondary computing unit 143 for the calculation of the secondary motor target torque – Balogh ¶42 and ¶49 and Fig 2). 
Balogh does not disclose identify at least one default vehicle speed. 
However, Itamoto teaches identify at least one default vehicle speed (electric power steering device…When only one of the output elements remains in which failure is not detected by the abnormality detecting means, the control means preferably fixes the vehicle speed to a high vehicle-speed equivalent value, which is stored in advance, but not to a vehicle speed detected by the vehicle speed sensor – Itamoto ¶23).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Itamoto teaches a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected, as taught by Itamoto, to maintain steady control of lateral movement in the event of a signal loss. 
Claims 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Balogh and Itamoto, as per claim 17, and further in view of Jeannin.
As per claim 18
Balogh, in view of Itamoto, discloses [t]he system of claim 17, and Balogh further discloses wherein the instructions further cause the processor to (The software of the control paths 130,140 is preferably designed so that faults in the hardware as well as in the software itself are detected within a control path – Balogh ¶44 and Fig 2).
Balogh does not disclose selectively, provide steering assist to the steering mechanism of the vehicle based on one or more assist torque value generated based on the default vehicle speed of the vehicle. 
However, Jeannin teaches selectively (Advantageously, the steering assistance level is kept below the saturation value when the vehicle speed is below a speed threshold. The steering assistance level remains below a determined saturation value during the automatic engine-stopping phase until the vehicle reaches a speed threshold so as not to trouble the driver. – Jeannin ¶33).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Jeannin teaches a modular vehicle system where communication buses can be added or removed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a modular vehicle system where communication buses can be added or removed, as taught by Jeannin, to increase the vehicle’s utility and ease of maintenance for parts, such as those responsible for adjusting the torque necessary to adjust the steering system based on the vehicle’s speed. 
However, Itamoto teaches provide steering assist to the steering mechanism of the vehicle based on one or more assist torque value generated based on the default vehicle speed (after there remains only one output element in which failure is not detected, when continuously applying an assist force to the steering system by using a sensor signal that is output by the residual output element, the assist force applied is fixed to a value corresponding to a high vehicle-speed equivalent value… a change in the assist torque is minimized – Itamoto ¶23 and ¶24).
Balogh discloses a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways. Itamoto teaches a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Balogh, a steering augmentation method and system that detects failures within its redundant processors and signal pathways and assigns vehicle speed based steering assistance control to the alternate pathways by a steering assistance system that sets the vehicle speed to a stored speed when component failures are detected, as taught by Itamoto, to maintain steady control of lateral movement in the event of a signal loss. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668       
                                                                                                                                                                                                 /Thomas Ingram/Primary Examiner, Art Unit 3668